Citation Nr: 1507524	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  05-04 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to June 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders throughout the appeal period.  Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  During the course of this appeal, the Veteran has been diagnosed with posttraumatic stress disorder (PTSD); anxiety disorder, not otherwise specified; major depression; impulse control disorder, not otherwise specified; intermittent explosive disorder; situational phobia of confinement or restricted movement; panic disorder with agoraphobia; specific phobia; claustrophobia; and personality disorder, not otherwise specified.

Pursuant to the Board's December 2013 remand, the RO was to obtain a supplemental medical opinion addressing whether any of the Veteran's previously diagnosed psychiatric disorders, other than intermittent explosive disorder and personality disorder, not otherwise specified, were related to his military service, including his inservice psychiatric treatment.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2014, a supplemental medical opinion was obtained.  Following a review of the Veteran's claims file, the examiner opined that there was no evidence to suggest that any previously diagnosed psychiatric disorder, including, but not limited to PTSD, anxiety disorder, not otherwise specified, and major depression, was related to the Veteran's military service.  In support of this opinion, the examiner noted that these disorders were not found on the prior VA examination for PTSD conducted in June 2013.  The examiner further stated:

[T]o opine whether or not a previously diagnosed disorder is related to one's military service, for which there is limited information about symptom presentation and of which there is no current evidence of symptoms or functional impairment, would require speculation by any member of the medical community.

In a January 2015 post remand brief, the Veteran's representative persuasively argues that the examiner failed to provide adequate reasons as to why the requested opinion would require speculation.  Specifically, the Veteran's representative pointed out that during the appeal period there is evidence of psychiatric disorders, and therefore there are "current diagnoses."  See McClain v. Nicholson, 21 Vet. App. at 319.  Thus, the representative argues, an opinion could have been provided as there is both current evidence of a psychiatric disorder and his inservice psychiatric treatment.  While this may or may not be the case, the Board does agree that the rationale provided for the current opinion is inadequate without a full discussion of the evidence that is of record.

The Veteran's representative also argues, as to the Veteran's PTSD, that regulations concerning the verification of stressors changed significantly during the course of appeal, and that the VA examinations of record have not adequately addressed whether the Veteran experienced "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f)(3).  Specifically, the July 2013 VA examination for PTSD noted the Veteran's claimed "tunnel rat" stressor was adequate for a diagnosis of PTSD, and that this stressor is related to the Veteran's fear of hostile military or terrorist activity.  Although the July 2013 VA examination report did not conclude with a diagnosis of PTSD, the "tunnel rat" stressor served as a basis for the PTSD diagnosis listed in the Veteran's November 2005 VA treatment report.  

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist, the RO must afford the Veteran a final attempt opportunity to establish his inservice stressors, and then provide the Veteran with the appropriate psychiatric examination to reconcile the various psychiatric disorders diagnosed during the course of this appeal and to provide an opinion as to whether each disorder is related to the Veteran's military service.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including evidence of any psychiatric treatment since his discharge from military service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding each of the stressors to which he alleges he was exposed during his military service, to include:

(a) His duties as a "tunnel rat" while stationed in Vietnam (December 1965 to April 1966);

(b) His duties as a sniper while stationed in Vietnam (December 1965 to April 1966);
(c) His duties as a helicopter door gunner, including his having witnessed individuals being thrown out of helicopter while in flight;

(d) The tank accident referenced in his April 1966 service treatment report; 

(e) The death of a tent girl/suicide bomber;

(f) The attack on his base while stationed at Quin Nanh, Vietnam, in February 1966; 

(g) The deaths of two of his spouses during his period of military service; and

(h) Any other stressful event occurring during the Veteran's military service.

The Veteran must be asked to provide specific details of each claimed stressful event he experienced during service, including dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  The consequences for failure to cooperate with the development of the claim may include denial of the claim.  38 C.F.R. §§ 3.158 (2014).

3.  Thereafter, the RO must review the file and prepare a summary of all the claimed stressors.  The RO must consider all credible supporting evidence developed to show that the Veteran experienced the alleged stressors and determine whether the evidence is sufficient to establish the occurrence of the stressor, to include consideration of 38 C.F.R. § 3.304(f)(3).  The RO must then make a determination as to whether the evidence establishes the occurrence of an alleged stressor or stressors.

4.  The Veteran must be afforded a comprehensive VA examination, preferably by a psychiatrist, to determine whether any psychiatric disorder currently or previously diagnosed are related to his military service.  

The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered in determining whether the Veteran was exposed to a stressor in service.  

The evidence of record, in the form of electronic records, must be reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must indicate whether any psychiatric disorder found, or previously diagnosed during the course of this appeal, is related to the Veteran's military service.  Specifically, the examiner must provide opinions addressing each of the following disorders diagnosed during the course of this appeal:

(a) PTSD (diagnosed in VA treatment records, dated in November 2003 and January 2004, and a September 2007 VA medical opinion);

(b) anxiety disorder, not otherwise specified (diagnosed in a February 2004 VA examination for PTSD);

(c) major depression (diagnosed in VA treatment records dated in November 2003 and January 2004); 

(d) impulse control disorder, not otherwise specified (diagnosed in a February 2004 VA examination for PTSD);

(e) intermittent explosive disorder (diagnosed in a June 2013 VA examination for PTSD); 

(f) situational phobia of confinement or restricted movement (diagnosed in a February 2004 VA examination for PTSD);

(g) specific phobia (diagnosed in June 2013 VA examination for PTSD);

(h) panic disorder with agoraphobia (diagnosed in VA treatment records dated in November 2003 and January 2004); and

(i) claustrophobia (diagnosed in a September 2007 VA medical opinion); and

(j) personality disorder, not otherwise specified (diagnosed in a June 2013 VA examination for PTSD).

The examiner must provide a complete rationale for all opinions expressed.  Should any of the above diagnosed disorders represent the same disability, the Veteran must indicate the correct diagnosis, and provide a supporting rationale for this determination.

If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

